Filed 3/29/16 P. v. Perez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262828

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA079744)
         v.

FELIPE PEREZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Monica
Bachner, Judge. Affirmed.
         Felipe Perez, in pro. per.; and Miriam K. Billington, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                        _________________________
                                    INTRODUCTION
       Felipe Perez was involved in a traffic collision that resulted in injuries to three
pedestrians. A jury convicted Perez of driving under the influence of alcohol resulting in
injury to a person other than the driver (Veh. Code, § 23153, subd. (a)) and of driving
with a blood-alcohol level of .08 percent or greater resulting in injury to a person other
than the driver (id., subd. (b)). As to both counts, the jury found Perez had caused bodily
injury to more than one person (id., § 23558) and had personally inflicted great bodily
injury to two of the three victims (Pen. Code, § 12022.7, subd. (a)). The trial court
imposed an aggregate state prison term of 10 years.
       Appellate counsel for Perez filed an opening brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436, which raised no issues, and asked this court to independently
review the record. At our invitation, Perez filed a supplemental brief, which challenges
the sufficiency of the evidence. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Henry Principe drove to the Walmart store in Panorama City with his nine-year-
old daughter, Daniela, and seven-year-old son, Matthew. After parking his car in the
Walmart parking lot, Principe and his two children got out and walked to the rear of the
car. Principe heard tires screeching and saw an SUV backing up toward them at a high
rate of speed. The SUV struck Principe, who then found himself underneath the vehicle.
Principe saw Matthew underneath the SUV as well and pulled him out. Daniela also was
hit and thrust to the side. As a result of the collision, Principe and Matthew were
hospitalized for several days. Principe underwent surgery for a broken hip; and Matthew
had surgery on his jaw, which was then wired shut for several days. Daniela was also
injured, but her physical injuries were relatively minor (i.e., bruising on her cheek, elbow,
and stomach).
       Trancito Rodriguez, who was driving in the Walmart parking lot, and Zachary
Polamero, a truck driver for Walmart, both witnessed the collision. Their testimony,




                                              2
along with a videotaped recording from a Walmart security camera, corroborated the
testimony of Principe and his son Matthew.1
       Kenneth Berry, an officer with the Los Angeles Police Department (LAPD),
arrived at the Walmart parking lot shortly after the collision. He found Perez in the
driver’s seat of the SUV, still wearing his seatbelt. In speaking to Perez, Officer Berry
noticed Perez had bloodshot eyes and an odor of alcohol on his breath. Perez admitted he
had been drinking and claimed he had consumed only two beers. The officer observed
that Perez had an open container of a 48-ounce beer inside the SUV. The officer
administered several field sobriety tests (FSTs) and a preliminary alcohol screening
(PAS) test. Perez performed poorly on the FSTs; and his blood-alcohol level, according
to the PAS test, was .145 for the first sample and .148 for the second sample. Perez was
then arrested for driving under the influence of alcohol. A subsequent blood test revealed
that he had a blood-alcohol level of .14 percent.
       After the prosecution rested its case, Perez elected not to testify or present any
other evidence in his defense. The jury then received instructions from the court, heard
argument of counsel, and deliberated for 40 minutes before reaching a verdict. The jury
found Perez guilty on both counts and found true all special allegations charged in the
information.
                                      DISCUSSION
       We appointed counsel to represent Perez on appeal. After examination of the
record, counsel filed an opening brief that raised no issues. On November 24, 2015, we
advised Perez that he had 30 days within which to personally submit any contentions or


1        The videotape depicted the events before and after the collision. Perez pulled into
a stall in the Walmart parking lot and stayed inside his SUV for about 20 minutes. He
then pulled out of the stall, drove down an aisle traveling in the wrong direction, and
parked his SUV in another stall in the same lot. Principe then parked his black Honda
Accord. Next, Perez exited his parking space and traveled in reverse down the aisle
against the flow of traffic at a high rate of speed. The videotape does not show the
collision, because the view was obstructed by a tree. The police and paramedics then
arrived.


                                              3
issues he wished us to consider. In response, he filed a 12-page supplemental brief,
including a diagram. Though difficult to follow, the brief appears to raise a sufficiency
challenge, contending that the evidence was insufficient to support his conviction. We
disagree.
       The testimony of the People’s witnesses, corroborated in part by the videotape,
constituted substantial evidence. (People v. Zamudio (2008) 43 Cal. 4th 327, 357.)
Principe, his son, and two other witnesses described how the collision occurred,
demonstrating that Perez had caused the accident when he struck the three pedestrians
with his SUV; and Officer Berry and Aletha Basconcillo, an LAPD criminalist, provided
testimony indicating that Perez was under the influence of alcohol at the time of the
collision. Determining the credibility of these witnesses was the exclusive province of
the jury. (People v. Maury (2003) 30 Cal. 4th 342, 403.) Nothing in the record indicates
the witnesses’ testimony was inherently improbable or physically impossible. (See
People v. Elwood (1988) 199 Cal. App. 3d 1365, 1372.) As for Perez’s version of events
in his supplemental brief, he waived his right to testify, and we cannot consider his
written account presented for the first time on appeal. (See People v. Szeto (1981) 29
Cal. 3d 20, 35.)
       We have examined the entire record and are satisfied Perez’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)




                                             4
                                    DISPOSITION
      The judgment is affirmed.



                                                BLUMENFELD, J.*


We concur:



             ZELON, Acting P. J.



             SEGAL, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            5